J. S44034/19

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                     v.                  :
                                         :
RALPH RICHARD RUPRECHT,                  :         No. 333 WDA 2019
                                         :
                          Appellant      :


      Appeal from the Judgment of Sentence Entered August 23, 2017,
             in the Court of Common Pleas of Allegheny County
              Criminal Division at No. CP-02-CR-0012197-2016


BEFORE: SHOGAN, J., McLAUGHLIN, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED OCTOBER 22, 2019

      Ralph Richard Reprecht appeals from the August 23, 2017 judgment of

sentence entered by the Court of Common Pleas of Allegheny County following

appellant’s conviction of numerous sexually based offenses.       After careful

review, we affirm.

      On August 23, 2017, appellant entered into a negotiated guilty plea in

which he pled guilty to 21 offenses, including, inter alia, one count each of

rape, involuntary deviate sexual intercourse (“IDSI”), IDSI person less than

16 years of age, sexual assault, sexual exploitation of children, and statutory

sexual assault, and two counts of unlawful contact with a minor – sexual

exploitation.1 Pursuant to the terms of the plea agreement, the trial court


1 18 Pa.C.S.A. §§ 3121(a)(1), 3123(a)(1), 3123(a)(7), 3124.1, 6320(a),
3122.1(b), and 6318(a)(6), respectively.
J. S44034/19

sentenced appellant to an aggregate term of 8-16 years’ imprisonment, to be

followed by 20 years’ probation.      Appellant did not file any post-sentence

motions, nor did he pursue a direct appeal.

      Appellant    requested   the   reinstatement    of   his   rights   to   file   a

post-sentence motion and direct appeal, which the trial court granted on

September 24, 2018.       On October 3, 2018, appellant filed a motion to

modify/reduce sentence or, in the alternative, a motion to withdraw his guilty

plea, alleging the plea was not knowingly, intelligently, or voluntarily made.

The trial court denied appellant’s post-sentence motions by operation of law

on February 15, 2019.

      Appellant filed a timely notice of appeal on February 28, 2019. The trial

court ordered appellant to file a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b) and appellant timely complied. The trial

court subsequently filed an opinion pursuant to Pa.R.A.P. 1925(a).

      Appellant raises the following issues for our review:

            [I.]   Did the [t]rial [c]ourt err or abuse its discretion
                   in failing to grant [appellant’s] motion to
                   withdraw guilty plea in that [appellant] was
                   under duress at the time of the plea and the
                   [trial c]ourt specifically failed to inform
                   [appellant] of the fines he would face upon
                   pleading guilty, thereby rendering the plea
                   unknowing, involuntary and unintelligent, and
                   the failure to allow for the plea to be withdrawn
                   has resulted in a manifest injustice[?]

            [II.] Did the [t]rial [c]ourt err or abuse its discretion
                  in failing to grant [appellant’s] motion for
                  modification or reduction of sentence where the


                                      -2-
J. S44034/19

                   sentence imposed was manifestly excessive and
                   an abuse of discretion and additionally, the
                   [t]rial [c]ourt failed to make a meaningful
                   inquiry into the factors set forth in 42 Pa.C.S.A.
                   § 9721, et seq[?]

Appellant’s brief at 7.2

       In his first issue, appellant contends that his guilty plea was not entered

into voluntarily, knowingly, or intelligently because he was not informed that

he would be liable for court costs prior to the entry of his guilty plea. (Id. at

23.)

       “The decision to grant or deny a motion to withdraw a guilty plea rests

with the trial court’s discretion, and we will not disturb the court’s decision on

such motion unless the court abused that discretion.” Commonwealth v.

Gordy, 73 A.3d 620, 624 (Pa.Super. 2013), appeal denied, 87 A.3d 318 (Pa.

2014), citing Commonwealth v. Miller, 748 A.2d 733, 735 (Pa.Super.

2000).

             “[A] defendant who attempts to withdraw a guilty plea
             after sentencing must demonstrate prejudice on the
             order of manifest injustice before withdrawal is
             justified.” Commonwealth v. Pantalion, 957 A.2d
1267, 1271 (Pa.Super. 2008) (citation omitted). A
             showing of manifest injustice may be established if the
             plea was entered into involuntarily, unknowingly, or
             unintelligently. Id.

Commonwealth v. Yeomans, 24 A.3d 1044, 1046 (Pa.Super. 2011).

Indeed, the Pennsylvania Rules of Criminal Procedure require that guilty pleas


2 For ease of discussion, we have re-ordered appellant’s statement of
questions involved.


                                       -3-
J. S44034/19

be taken in open court and that the trial court determine that, inter alia, “the

defendant is aware of the permissible range of sentences and/or fines for the

offenses charged[.]” Pa.R.Crim.P. 590, Comment.

            This court has further summarized:

                  In order for a guilty plea to be
                  constitutionally valid, the guilty plea
                  colloquy must affirmatively show that the
                  defendant understood what the plea
                  connoted and its consequences.          This
                  determination is to be made by examining
                  the    totality   of   the    circumstances
                  surrounding the entry of the plea. Thus,
                  even though there is an omission or defect
                  in the guilty plea colloquy, a plea of guilty
                  will not be deemed invalid if the
                  circumstances surrounding the entry of
                  the plea disclose that the defendant had a
                  full understanding of the nature and
                  consequences of his plea and that he
                  knowingly and voluntarily decided to
                  enter the plea.

            [Commonwealth v.] Fluharty, 632 A.2d [312] 314-
            315 [(Pa.Super. 1993)] (citation omitted).

            Finally, we apply the following when addressing an
            appellate challenge to the validity of a guilty plea:

                  Our law presumes that a defendant who
                  enters a guilty plea was aware of what he
                  was doing.      He bears the burden of
                  proving otherwise.

                  ***

            Commonwealth v. Pollard, 832 A.2d 517, [523
            (Pa.Super. 2003)] (citations omitted).

Yeomans, 24 A.3d at 1047.



                                      -4-
J. S44034/19

     Throughout his argument, appellant appears to be equating the

imposition of fines with the imposition of costs. We find that appellant has

drawn a false equivalency.

            Often following a criminal conviction, the trial court
            places a monetary imposition on the defendant. The
            imposition of costs and restitution are not considered
            punishment. Both costs and restitution are designed
            to have the defendant make the government and the
            victim whole. Restitution compensates the victim for
            his loss and rehabilitates the defendant by impressing
            upon him that his criminal conduct caused the victim’s
            loss and he is responsible to repair that loss. See
            Commonwealth v. Runion, [] 662 A.2d 617, 618
            ([Pa.] 1995). Costs are a reimbursement to the
            government for the expenses associated with the
            criminal prosecution. See, e.g., United States v.
            Monsanto Co., 858 F.2d 160 (4th Cir. 1988). Costs
            and     restitution     are    akin    to    collateral
            consequences. Conversely, fines are considered
            direct consequences and, therefore, punishment. See
            Parry [v. Rosemeyer], 64 F.3d [110] at 114 [(3d
            Cir. 1995)] (quoting [United States v.] Salmon, 944
            F.2d [1106] at 1130 [(3d Cir. 1991)]); see also
            Commonwealth v. Martin, [] 335 A.2d 424
            ([Pa.Super.] 1975) (requiring an indignent to pay a
            $5,000.00 fine was per se manifestly excessive and
            constituted too severe [a] punishment). The [General
            Assembly] authorized fines for all offenses and
            intended to relate the amount of the fine to the gravity
            of the offense. See 18 Pa.C.S.A. § 1101 . . .

            Historically, fines are punishment. A fine is a
            monetary amount equal to the severity of the crime
            and has been used to ensure that a person does not
            receive a pecuniary gain from the offense.

Commonwealth v. Rivera, 95 A.3d 913, 916 (Pa.Super. 2014) (emphasis

added), quoting Commonwealth v. Wall, 867 A.2d 578, 583 (Pa.Super.

2005).   This court has also previously stated that a defendant’s not being


                                     -5-
J. S44034/19

informed of the potential collateral consequences of a guilty plea does not

undermine the validity of the guilty plea. Commonwealth v. Brown, 680
A.2d 884, 887 (Pa.Super. 1996), appeal denied, 689 A.2d 230 (Pa. 1997).

      Here, the record reflects that the trial court ascertained that appellant

was aware of the permissible range of sentences for the offenses to which he

pled guilty. (See notes of testimony, 8/23/17 at 5-15.) Accordingly, we find

that the trial court did not abuse its discretion when it denied appellant’s

motion to withdraw his guilty plea.3

      In his second issue, appellant challenges the discretionary aspects of his

sentence.   Specifically, appellant claims that his sentence was manifestly

excessive. As noted above, the trial court sentenced appellant to 8-16 years’

imprisonment, followed by 20 years’ probation, pursuant to the terms of a

negotiated guilty plea agreement.

      The entry of a guilty plea is tantamount to the waiver of any issues on

appeal with the exception of challenges pertaining to the jurisdiction of the

court, the validity of the guilty plea, and the legality of the sentence.

Commonwealth v. Tareila, 895 A.2d 1266, 1267 (Pa.Super. 2006), citing




3 In his statement of questions presented, appellant also averred that he was
under duress at the time he entered into his guilty plea. (Appellant’s brief
at 7.) Appellant failed to include any discussion in his brief as to how he was
under duress at the time he entered into the guilty plea, therefore, any claim
relating to duress is waived on appeal. See Commonwealth v. Freeman,
128 A.3d 1231, 1249 (Pa.Super. 2015); Pa.R.A.P. 2119 (holding that failure
to develop an argument in an appellate brief may result in waiver of the claim
on appeal).


                                       -6-
J. S44034/19

Commonwealth v. Messmer, 863 A.2d 567, 571 (Pa.Super. 2004).

“Where[, as here,] the plea agreement contains a negotiated sentence which

is accepted and imposed by the sentencing court, there is no authority to

permit   a   challenge   to   the   discretionary   aspects   of   that   sentence.”

Commonwealth v. Reichle, 589 A.2d 1140, 1141 (Pa.Super. 1991).

     In his second issue, appellant does not challenge the legality of his

sentence; rather, his claim solely addresses the discretionary aspects of his

sentence.    (See appellant’s brief at 17-22.)       Pursuant to our holding in

Reichle, we do not have authority to review the discretionary aspects of

appellant’s sentence.

     Judgment of sentence affirmed.



     Shogan, J. joins this Memorandum.

     McLaughlin, J. concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 10/22/2019




                                        -7-